Citation Nr: 9935342	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1970.

By a decision entered on June 30, 1998, the Board of 
Veterans' Appeals (Board) denied entitlement of the veteran 
to service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder.  Prior action of 
the Board in October 1995 had entailed a remand of the same 
issue to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, so that certain evidentiary 
and procedural development could be undertaken.  Following 
entry of the Board's decision on the merits in June 1998, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to the appeal by a 
Joint Motion for Remand and To Stay Further Proceedings moved 
the Court in May 1999 to remand the matter to the Board based 
on perceived noncompliance by the RO with the terms of the 
Board's remand in October 1995 and the Board's failure to 
take corrective action.  The basis of such remand was cited 
to be the holding of the Court in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), issued June 26, 1998.  By an Order, 
dated in May 1999, the Court granted the parties' motion, 
thereby vacating the Board's decision of June 30, 1998, and 
remanding the matter to the Board for readjudication.


REMAND

In the parties' joint motion filed with the Court, the 
following action was therein noted to be required for Stegall 
compliance:  

A remand pursuant to this Court's decision in 
Stegall (emphasis in original) is warranted for 
the RO to prepare a report detailing the 
veteran's verified stressors and for an 
examination to be conducted which complies with 
the August (sic) 1995 remand instructions.

Additionally, the veteran's attorney in October 1999 
submitted additional evidence and argument, and it was 
specifically noted by the attorney at that time that the 
veteran did not waive initial consideration of such evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  Further 
action is thus required for consideration of the submitted 
evidence by the RO.


In order to effect the actions sought, this case is hereby 
REMANDED to the RO for completion of the following actions, 
which mirror instructions, as applicable, in the Board's 
remand of October 1995:

1.  Based on the data furnished by United 
States Army and Joint Services 
Environmental Support Group, since 
renamed the United States Armed Forces 
Center for Research of Unit Records 
(USAFCRUR) and any additional development 
warranted or suggested by that 
organization, as well as all the other 
evidence on file, including the veteran's 
recent submissions, the RO should prepare 
a report detailing the nature of any 
combat action or inservice stressful 
events, as verified by USAFCRUR and other 
data on file.  In terms of the veteran's 
engagement in combat with the enemy, the 
RO should specifically consider 
VAOPGCPREC 12-99.  If no combat or 
stressor has been verified , the RO 
should so state that fact in its report.  
The report is then to be added to the 
claims folder.

2.  Then and only then should the RO 
schedule the veteran for a VA psychiatric 
examination by a board of VA 
psychiatrists, if available, who have not 
previously examined him to determine 
whether he suffers from any psychiatric 
disorder, and if so, its nature, 
etiology, and severity.  The examination 
is to be conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations, since replaced 
by the Automated Medical Information 
Exchange protocol.  All indicated 
studies, including psychological studies, 
are to be conducted.  The examination 
report should include a detailed account 
of all pathology found to be present. In 
determining whether or not the veteran 
has post-traumatic stress disorder 
related to service, the examiners are 
hereby notified that only the verified 
history detailed in the report of the 
USAFCRUR or its precursor, and /or the 
RO's report may be relied upon.  If the 
examiners believe that post-traumatic 
stress disorder is an appropriate 
diagnosis, they must specifically 
identify which stressor(s) detailed in 
the USAFCRUR's report and/or the RO's 
report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
the opinions expressed.  The examiners 
should assign a numerical score based on 
the Global Assessment of Functioning 
Scale provided in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994).  It is imperative that 
the psychiatrists include a definition of 
the numerical code assigned in order to 
comply with Thurber v. Brown, 5 Vet. App. 
119 (1993).  The examiners must be 
requested to provide an opinion as to the 
impact of the veteran's psychiatric 
disability, if any, on his ability to 
obtain and retain gainful employment.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the psychiatrists prior to 
their examination.

3.  The RO should thereafter review the 
claims file to ensure that all requested 
development, particularly the 
examinations and requested opinions, are 
in compliance with the directives of this 
REMAND and if not, the RO should 
undertake corrective action.

4.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
service connection for an acquired 
psychiatric disorder, including post-
traumatic stress disorder.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and afford a reasonable period 
of time for a response thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified by the RO.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


